Citation Nr: 0312071	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disorder, characterized variously as heal 
spurs, status post bunion surgery, history of pes planus, and 
history of bilateral plantar fasciitis.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right and left knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from June 1977 to August 
1991.

This appeal arises from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran appealed the RO 
decision which denied increased ratings for a bilateral foot 
disorder, a bilateral knee disorder and allergic rhinitis.  
These issues came before the Board in March 1997, when they 
were remanded for further development.  The claims again came 
before the Board in August 1999, when an increased rating for 
allergic rhinitis was denied.  The two remaining claims, set 
forth on the title page, were remanded to accord the veteran 
a more adequate orthopedic examination.

The veteran testified at a personal hearing before RO 
personnel in September 1994, and at a hearing before the 
undersigned Member of the Board in January 1997.  Transcripts 
of the hearing testimony have been associated with the claims 
file.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

After the case was received at the Board in September 2002, 
the Board determined that further development was required to 
properly evaluate the veteran's bilateral foot disorder and 
patellofemoral pain syndrome of the right and left knees.  
The Board undertook additional development with regard to 
these issues pursuant to 38 C.F.R. § 19.9(a)(2)).  The 
veteran was accorded an examination in February 2003 for 
disability evaluation purposes and additional medical records 
have been added to the record.

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claim considering that evidence, as well as evidence 
previously of record.  Also, the RO must notify the appellant 
of the applicable provisions of VCAA, including what evidence 
is needed to support the claim, what evidence VA will 
develop, and what evidence the veteran must furnish.

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must ensure that the 
veteran has been told what evidence he 
must furnish.

2.  Thereafter, the RO should readjudicate 
the veteran's claims for a rating in 
excess of 10 percent for a bilateral foot 
disorder and a rating in excess of 10 
percent for patellofemoral pain syndrome 
of the right and left knees, taking into 
consideration the results of the February 
2003 VA examination and all additional 
evidence obtained.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


